In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 02-160V
                                       Filed: October 5, 2015

* * * * * * * * * * * *                           *         UNPUBLISHED
BETH ROSENBERG, mother and next                   *
friend of J.R., a minor,                          *
                                                  *         Chief Special Master Dorsey
                Petitioner,                       *
                                                  *         Joint Stipulation on Damages; DTaP
v.                                                *         Vaccine; Hypersensitivity Reactions
                                                  *
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
                Respondent.                       *
                                                  *
*    * *   *    *   *   *     *   *   *   *   *   *

Robert J. Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for petitioner.
Chrysovalantis P. Kefalas, United States Department of Justice, Washington, DC, for
respondent.

                              DECISION ON JOINT STIPULATION1

    On March 1, 2002, Beth Rosenberg (“petitioner”) filed a petition on behalf of her minor
child, J.R., pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§
300aa-1 to -34 (2006). Petitioner alleged that, as a result of receiving two diphtheria-tetanus-
acellular pertussis (DTaP) vaccines on March 8, 1999, and March 20, 2000, J.R. developed or
experienced a significant aggravation of hypersensitivity reactions. Amended Petition at ¶ 22-

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
24. Further, petitioner alleged that J.R. experienced residual effects of the injury for more than
six months. Id. at ¶ 25.

    On October 2, 2015, the parties filed a stipulation in which they state that a decision should be
entered awarding compensation. Respondent denies that the DTaP vaccines caused and/or
significantly aggravated J.R.’s alleged hypersensitivity reactions and/or any other injury. Stipulation
¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

    The parties stipulate that petitioner shall receive the following compensation:

    A lump sum of $12,000.00 in the form of a check payable to petitioner, on behalf of J.R.
    This amount represents compensation for all damages that would be available under 42
    U.S.C. § 300aa-15(a).

    Id. ¶ 8.

    The undersigned approves the requested amounts for petitioner’s compensation. Accordingly,
the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

    IT IS SO ORDERED.

                                                       s/Nora Beth Dorsey
                                                       Nora Beth Dorsey
                                                       Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.